Citation Nr: 1402887	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to
include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and
anxiety.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1977 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board in July 2013 and were remanded for further development. 

The Veteran testified at an April 2012 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.






REMAND

Acquired Psychiatric Disability to include PTSD, Depression, Bipolar Disorder, and Anxiety

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  

In its July 2013 remand, the Board determined that a supplemental opinion was necessary with regard to the Veteran's claim for an acquired psychiatric disability.  While the examiner addressed the issue of a personality disorder, the evidence of record included findings of depression, anxiety, and bipolar disorder.  The Board directed the examiner to provide an opinion as to whether it is as likely as not that the Veteran has an acquired psychiatric disability (including bipolar, depression, and/or anxiety), that is causally related to service.  A complete rationale was requested, and the examiner was directed to consider the Veteran's diagnoses of bipolar disorder, depression, and anxiety. 

The Board finds that the directives of the July 2013 Board remand have not been fulfilled; the September 2013 VA supplemental opinion obtained is inadequate.  The supplemental opinion stated that "it is less likely than not that he has any acquired psychiatric disability that is causally related to his active military service.  It is at least as likely as not that the Veteran would have the same Axis I and Axis II disorders if he had never been in the Marine Corps."  While the examiner opined that the Veteran's mood disorder was more likely than not secondary to his personality disorder and commonly comorbid with personality disorders, the examiner did not address the Veteran's other diagnoses of bipolar disorder, anxiety, and depression.  It is unclear as to whether the other diagnoses were considered and rejected; or, if present and included in the general nexus statement, the examiner failed to provide a rationale for her negative opinion.  Therefore, the Board finds that a new examination is warranted in this case.

Low Back Disability

The Board's July 2013 remand also requested that the AMC/RO secure all service treatment records, to include a September 11, 1978 Camp Lejeune orthopedic appointment record.  The record reflects that in September 2013, the AMC/RO received notification from the NPRC that all available records were forwarded, but they did not contain the September 11, 1978 Camp Lejeune orthopedic appointment record.  The record does not reflect that the Veteran was provided with sufficient oral or written notice regarding VA's inability to secure these records.  That notice is required.  38 C.F.R. § 3.159(e).  Therefore, such notice should be provided on remand.

VA Treatment Records

As the record indicates that the Veteran has been receiving regular treatment from the VAMC in Birmingham for his psychiatric and back disabilities.  The most recent VA treatment records contained in the claims file date back to September 2013.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from September 2013 to present, if they exist, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with the notice required under 38 C.F.R. § 3.159(e) regarding VA's efforts to secure September 11, 1978 Camp Lejeune orthopedic appointment records that were found to be unavailable.  Notify the Veteran that (a) September 11, 1978 Camp Lejeune orthopedic appointment records could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain updated complete VA treatment records from the VA medical center in Birmingham, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2013 to the present.

3.  Schedule the Veteran for a VA mental disorders examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must identify all currently diagnosed mental disorders, and must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such is caused or aggravated by military service.  The presence or absence of bipolar disorder, anxiety, and depression must be specifically addressed.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete explanation of the reasons behind any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

